 RATIAN ART GALI.ERY. LTD.Rattan Art Gallery, Ltd. and ILWU Local 142, Pe-titioner. Case 37-RC-2542February 17, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANI)ZIMMI RMANPursuant to the provisions of a Stipulation forCertification Upon Consent Election, executedApril 22, 1980, an election by secret ballot wasconducted on May 15, 1980, under the directionand supervision of the Regional Director forRegion 20, among the employees in the stipulatedunit. At the conclusion of the election, the partieswere furnished a tally of ballots which showed thatof approximately 38 eligible voters, 37 cast validballots, of which 25 were for, and 12 against, thePetitioner, and I ballot was challenged. The chal-lenged ballot was not sufficient to affect the out-come of the election. Thereafter, the Employerfiled timely objections to conduct affecting the re-sults of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an in-vestigation and, on September 16, 1980, issued andduly served on the parties her report on objectionsin which she recommended that all the objectionsbe overruled and a certification of representativebe issued. The Employer filed timely exceptions tothe Regional Director's recommendations that itsobjections should be overruled, asserting that theelection should be set aside and that the Boardshould direct a second election or, in the alterna-tive, that a hearing be held. The Petitioner filed ananswer to the Employer's exceptions urging thatthe decision to overrule the objections be sustainedfor lack of evidence of genuine issues of materialfact.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Regional Direc-tor's report, the Employer's exceptions thereto, andthe entire record in this case, and makes the fol-lowing findings:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization whichclaims to represent certain employees of the Em-ployer.260 NLRB No. 183. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The following employees, as stipulated by theparties, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) ofthe Act:All regular full-time and regular part-time em-ployees engaged in production and deliveryfor the Employer located at 922 Austin Lane,Honolulu, Hawaii; excluding all office clerical,confidential, professional and supervisory em-ployees, guards and/or watchpersons as de-fined in the Act.5. The Board has considered the Regional Direc-tor's report, the Employer's exceptions and brief,the Petitioner's answer, and the entire record inthis case and hereby adopts the Regional Director'sfindings and recommendations only to the extentconsistent herewith.The Employer's exception contends that the Re-gional Director did not conduct the election withdue regard to the needs of the Filipino-speakingemployees who could not read or speak English,since a portion of the bilingual election noticewhich explains employees' rights to refrain fromunion activity was not only partially omitted, butthe part that was set forth was neither accuratelynor clearly translated, and the notice failed to setforth the standard provisions. We find merit in theEmployer's exception.The notice of election and the ballots were print-ed in both English and Ilocano, a Filipino dialect,to accommodate an undisclosed number of employ-ees in the unit who speak such dialect and have dif-ficulty comprehending abstract ideas in English.The translation for the notice of election and theballot into Ilocano was performed by a staffmember of the Language Bank of the University ofHawaii. The Employer's attorney contacted theSubregional Office orally on May 9 and by letteron May 12, 1980, concerning two alleged ambigu-ities in the ballot and notice of election. The Em-ployer contended that the word "kadi" should beinserted on the ballot after the word "kalikagu-man" in order to make the question on the ballotmore direct. The Subregional Office contacted itstranslator who indicated that the Employer's sug-gestion would improve the translation by makingthe question more direct. On May 12 the Subre-gional Office requested that the Employer's attor-ney have the word "kadi" inserted on the noticesposted at the Employer's premises, and the Em-ployer's attorney agreed to do so. However. the255 DECISIONS OF NATIONAI I ABOR RELATIONS BOARDEmployer did not insert the word "kadi" on thenotices as he believed that if he did so he couldhave been accused of violating the prohibitionagainst defacing the notices. The ballots were cor-rected in accordance with the Employer's sugges-tion.As to the notice of election, the Employer's at-torney also requested a change in the Ilocanotranslation of that part of the notice advising em-ployees of their right "to refuse to do any or all ofthese things," on grounds that the translation wasin "uncommon terminology which does not clearlyconvey the right to refrain." The SubregionalOffice, after contacting its interpreter, decided thatits translation was sufficient. The language pro-posed by the Employer translates into "to refuse todo any or all of these things," to be used in substi-tution for the language used in the Board notice ofelection which translates into "to avoid any or allof the following actions."However, the Regional Director's investigationdisclosed that (1) the translation used in the noticeis somewhat confusing inasmuch as no list of "ac-tions" follows, and (2) the translation of this para-graph did not set out the rest of the sentence in theBoard notice of election, which refers to the factthat an employee may:...refuse to do all of these things, unless theUnion and Employer, in a State where suchagreements are permitted, enter into a localunion security clause requiring employees tojoin a union.The Regional Director concluded that, evenwith this omission in the notice of election, it ade-quately apprised the employees of their rights andof the purpose of the election, i.e., to determinewhether the employees wish to be represented forpurposes of collective bargaining by the Petitioner,noting that the notice of election was not otherwisecomplained about, and no evidence was furnishedwhich would indicate that the voters did not un-derstand this purpose. We disagree.The Board has long held that it is its functionand duty under the National Labor Relations Actto establish in election proceedings conditions asnearly ideal as possible to determine the uninhibit-ed desires of the employees.'Pursuant to its insistence that "laboratory" con-ditions be maintained to foster free expression ofvoter preference, the Board deems necessary em-ployee access to that section of its notice of elec-tion entitled "Rights of Employees," which wasadopted for the twofold purpose of (1) alerting em-ployees of their rights under the Act, and (2) warn-General Shoe Corporation, 77 NLRB 124. 127 (1948)ing unions and management alike against conductimpeding fair and free elections.2In addition to itsinsistence that employees have access to the"Rights of Employees" section of its notice of elec-tion, the Board has held that a notice containingsuch information, when posted by an employer atthe last minute before an election, destroyed thelaboratory conditions for holding a fair election, asemployees were deprived of an opportunity to dis-cuss election issues with fellow employees andfriends so they might come to a reasoned decisionby the date of the election.3An incomplete transla-tion may, obviously, have a similar effect on non-English-speaking employees.Contrary to the Regional Director, we find thatthe laboratory conditions necessary for eligible em-ployees to make a free and reasoned choice in theelection were not present herein, because theBoard's translation of its notice of election into theIlocano language was confusing and incomplete.The Employer, through its attorney, timely notifiedthe Subregional Office of the discrepancies in thenotice and proposed language which would moreclearly explain the "Rights of Employees" sectionof the notice. The Regional Director in her investi-gation, in effect, decided that the Board's transla-tion was sufficient, notwithstanding that she foundthat the translation failed to set out that part of thelanguage in the "Rights of Employees" section ofthe notice of election which refers to the fact thatan employee may:...refuse to do all of these things [that is, re-frain from union activity], unless the Unionand Employer, in a State where such agree-ments are permitted, enter into a local unionsecurity clause requiring employees to join aunion.Such omission from a notice of election translatedby the Board hardly assures an effective and in-formed expression of voting intent in the selectionof a bargaining representative.4We conclude that2 Ov'rland Hauling, Inc. 168hX NLRB 870 (1967) The Board set aside anelection where the notice of election was posted in such a way that thesection of the notice entitled "Rights of Employees" was turned under-necah the remaining portion of the notice and, therefore. was not visibleto the employees eligible to vote The Board interpreted the manner ofposting as a patent attempt to minimize the effect of the Board's notice' Kilgore Corporation. 203 NL RB 118 (1973).4 We cannot agree with our colleague that the omission from theposted notu(c advising employees about to sote that they may refrainfrom union activity--absent a bargaining contract with a union-securityclause im States such as Hawaii where such clauses are permitted-is aminor omission See Overland Hauling. Inc., 168 NLRB 870 (1967), wherethe Board set aside an election because the "Rights of Employees" sec-tiio itn the notice vwas turned underneath during the posting period. thusnot visible to prospectise voters. The Board had then recenlly revisedthe official nlitice of election form to include an expanded "Rights :rI trploycs'' sectionl land it saidContinued256 RATTAN ART GALLERY, LTD.the voters were not fully informed and that theomission from the notice of election of the standardstatement of employee rights destroyed the labora-tory conditions necessary to a fair election. Ac-cordingly, we shall set the election aside and directa second election.5ORDERIt is hereby ordered that the election previouslyconducted herein on May 15, 1980, be, and ithereby is, set aside.[Direction of Second Election6omitted frompublication.]MEMBER ZIMMERMAN, dissenting:Contrary to my colleagues, I find that the impre-cise translation of one phrase of the Board's elec-tion notice and the omission from the notice of thelanguage apprising employees of the fact that aunion and employer may enter into a local union-security clause requiring employees to join a uniondid not impair the holding of a free and fair elec-tion. Like the Regional Director, I conclude thatthe notice of election posted here adequately ap-prised the Employer's employees of their rightsand that the purpose of the election was to deter-mine whether or not they wished to be representedfor purposes of collective bargaining by the Peti-tioner.The ballot, corrected by the addition of "kadi,"cured any possible confusion which might havebeen caused by the absence of that word in thesample ballot contained in the election notice. Thetranslation of "to avoid any or all of the followingactions," instead of "to refuse to do any or all ofthese things," is not so confusing. misleading, or in-As appears from the official notice form itself, this revision r aisadopted for the purpose of alerting employecs to) their rights underthe Act and in order to warn unions and management alike againstimpeding fair and free electionsOur colleague considers the analogy to the Kilgore decision. 203 NLRB118 (1973). inapt because there was no posting until the day before theelection when "it was too late to be meaningful" He is willing to over-look the fact that the posting In this case was that of In incomplete notice.As we view it. an essential part of the notice was not pxosted at allIn fact. we view it as surprising that our colleague would attempt todistinguish Overland lauling. Inc., on the ground that, in this case. only a"single right" "tas not visible the right oi refrain from self-organliation.collective bargaining. or other mutual aid or protection In effect, ourcolleague finds inconsequentiial the failure to exhibit tht part of theBoard notice that alerts the otcer toi the second half of Sec 7 of the Act' See ithebr Leather .Wfjg Corp. 167 NIRB 393 (1Q67). where the elec-tion was not conducted with due regard to the needs of empliecs e .whospoke Portuguese rather than Englishs [ErJcelior fiotlnote omitted from publication Iaccurate as to cast doubt on whether the employ-ees were able to understand what was at issue inthe election. In the absence of evidence that theemployees were not made aware of their rightsduring the election campaign by means other thanthe notice, the imprecision of the official translationappears to be insignificant to the question ofwhether the employees understood the purpose ofthe election.For similar reasons, I do not find that the omis-sion of the qualifying language of the employees'right to refrain from union activities requires thatthe election be set aside. Again, on the state of thisrecord I am not convinced that this omission pre-vented the employees from being adequately in-formed of their rights and the purpose of the elec-tion. It seems reasonable to assume that in thecourse of what appears to have been a strong give-and-take preelection campaign the employees wereeffectively apprised of those rights.7In any event,since the election notice was complete in all otherrespects, the omission was minor and inconsequen-tial. 8Accordingly, I would adopt the recommenda-tions of the Regional Director to find withoutmerit the Employer's objections and, based on theresults of the election, I would certify the Petition-er as the collective-bargaining representative of theEmployer's employees in the unit found appropri-ate.7' he nature of the Fmployer's objections and the facts disclosed bythe Regional Director's investigation of those objections give rise to theinreference that both parties campaigned vigorousl)I My colleagues analogize the situation here to the late posting of no-tices mi AKilgore Colrporation. 203 NLRB 118. The analogy is inapt. In thatcase, therc w.ls no posting until the day before the election Consequent-5., the emplosees were denied notice by the Board of any of their rightsuntil it was too late to he meaningful. Here. the posting was accom-plished In sufficient lime More importantly. with the exception of thisminor omission, the employees were informed of their rights and whatwas involved in the election by the posted notice of the election.I also find my colleagues' reliance upon Overloand Houling. Inc.. 168NL RB 870 misplaced In that case. the notice was posted in such a waythat the entire section explaining the "Rights of Employees" was con-cealed from the view of potential voters in what the Board found to be apatent attempt hb the employer to minimize the effect of the Board'snotice Here. informaltiol regarding a single right was omitted-the right.if the Union were selected. to refrain from union membership absent afuture contractual prosi'on requiring otherwise. The notice apparentlyaccurately reflected all other employee rights and further listed the cus-tomary exalmples of conduct w hich interfere with the rights of employeesand mal, result in setting aside the election. Moreover. the notice herewals incomplete ius a result of an inadvertent translation error whichc.annot be attributed to invyone having a stake in the outcome of the elec-tion257